DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 and 15 are current in the application.  Claims 1-12 and 15 are currently under examination. Claims 13-14 have been cancelled by Applicant. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2019 was filed after the mailing date of the application on June 19, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 15, it is unclear what the meaning of “Cy” in the gold catalyst formulas is.  Therefore, these claims are not clear.  
Also regarding claims 9 and 15, it is doubtful if the compound (4-CF3-C6H4)3PAuTf2 can be synthesized.  It is more likely that there is a missing nitrogen in the formula of the compound.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauchot et al, “Dual gold photoredox C(sp2 )–C(sp2 ) cross couplings – development and mechanistic studies,” Chem. Commun. 2016, vol. 52, pp. 10163-10166.
Regarding claims 1-3, 6-12, and 15, Gauchot et al teaches the gold(I) catalyzed cross coupling of a boronic acid [i.e. formula(i) in claim 1 with R1 and R2 as OH and n=0] with an aryl diazonium compound [Ar2-N2BF4, which is the same as the compound of formula(iii)  with R8 = BF4] in the presence of visible light (see tables 1, 3 and scheme).  The reaction is performed at room temperature for 16 hours in MeCN in the absence of a photosensitizer and an external oxidant.  One of the catalysts used is 3AuNTf2, which is the same as one of the catalysts of claim 15.  Therefore, Gauchot et al anticipates the method of claims 1-3, 6-12, and 15.
Claim(s) 1-3, 6-8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al, “Ligand-Assisted Gold-Catalyzed Cross-Coupling with Aryldiazonium Salts: Redox Gold Catalysis without an External Oxidant,” Angewandte Chemie International Edition 2015, vol. 54, pp. 8772-8776 (cited in IDS). 
Regarding claims 1-3, 6-8, 10, and 12, Cai et al teaches using aryl boronic acids [Formula 7, corresponds to claimed formula (i), Table 3] in the coupling with a diazonium compound [Formula 2, corresponds to claimed formula(iii), Table 3] and having a gold(I) complex as catalyst [p. 8774 right col. para. 2] to yield a biaryl compound (Table 3) in the presence of visible light (see p. 8772 right col. para. 1-2). The reaction is performed at ambient temperature (i.e. room temperature) in MeCN.  (Table 3) for at least 10 minutes (p. 8774 right col. para. 1).  The gold catalyst used in Table 3 is Ph3PAu(TA)OTf.  Therefore, Cai et al anticipates the method of claims 1-3, 6-8, 10, and 12.  
Claim(s) 1, 4-5, 6-8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al, “Gold-Catalyzed Oxidative Coupling of Arylsilanes and Arenes: Origin of Selectivity and Improved Precatalyst,” J. Am. Chem. Soc. 2014, vol. 136, pp. 254-264 (cited in IDS).
Regarding claims 1, 4-5, 6-12, and 15, Ball et al teaches a method for using aryl silanes to couple with a diazonium compound to yield a biaryl compound (see table schemes 1 and 4) where the coupling is catalyzed by a gold(I) catalyst [e.g. Ph3PAuOTs, scheme 1 p. 254] at room temperature in a solvent containing MeOH [scheme 1 p. 254, where the Examiner is reading the reaction as proceeding under ambient visible light] and where the induction time may be e.g. 45 minutes [p. 255 right col. para. 2] Therefore, Ball et al anticipates the method of claims 1, 4-5, 6-8, 10, and 12.      
Conclusion
Claims 1-12 and 15 are rejected. Claims 13-14 have been cancelled by Applicant. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bai et al, “Total Synthesis of (−)-Spinosyn A via Carbonylative Macrolactonization,” J. Am. Chem. Soc. 2016, vol. 138, pp. 10838-10841; Mal et al, “Gold(III) Chloride Catalyzed Synthesis of Chiral Substituted 3- Formyl Furans from Carbohydrates: Application in the Synthesis of 1,5-Dicarbonyl Derivatives and Furo[3,2-c]pyridine,” Chem. Eur. J. 2014, vol. 20, pp. 11932-11945; Serra et al, “Oxidant-Free Au(I)-Catalyzed Halide Exchange and Csp2−O Bond Forming Reactions,” J. Am. Chem. Soc. 2015, vol. 137, pp. 13389-13397; US 2019/0248808 A1 (preparing pyridinium oxazole with a gold catalyst); US 3,636,168 (preparing biaryl compounds with a gold catalyst); EPO Opinion for Application No. 16 002 690.2 (2017). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794